Citation Nr: 1124299	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for tension headaches.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1991 to April 1991, June 1995 to September 1995, and from January 2003 to June 2004.  He also had periods of active duty for training (ACDUTRA) from March 1982 to May 1982 and from May 2007 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina denied service connection for degenerative disc disease of the lumbar spine, obstructive sleep apnea, and tension headaches.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was first diagnosed after the Veteran's active duty and is not causally or etiologically related to such service.

2.  Obstructive sleep apnea was first diagnosed after the Veteran's active duty and is not causally or etiologically related to such service.

3.  The Veteran has tension headaches that are as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Obstructive sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).
3.  Resolving reasonable doubt in favor of the Veteran, he has tension headaches that were incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for tension headaches, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the remaining service connection issues on appeal, the Board acknowledges that, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in December 2007 complied with VA's duty to notify the Veteran with regards to the issues of service connection for degenerative disc disease of the lumbar spine and obstructive sleep apnea.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of his claim of service connection for degenerative disc disease of the lumbar spine.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

As noted, a pertinent VA opinion with respect to the issue of entitlement to service connection for degenerative disc disease of the lumbar spine was obtained in July 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue of entitlement to service connection for degenerative disc disease of the lumbar spine adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

Further, the Board finds that a medical opinion on the question of entitlement to service connection for obstructive sleep apnea is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or that any currently diagnosed obstructive sleep apnea is related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including arthritis, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2010). Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27) (2010).

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., a veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA or inactive duty training (INACDUTRA).  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

	A.  Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that he has degenerative disc disease of his lumbar spine that is the result of his military service.  Specifically, he maintains that he injured his back as the result of carrying heavy equipment and walking on a rock-filled zone while stationed in Afghanistan.  See July 2009 notice of disagreement.

The Veteran's STRs show numerous complaints of back pain.  The first complaint of back pain was in April 1985 when the Veteran was diagnosed with muscle spasms.  The Veteran reported having low back pain on the left side in June 1988.  At an examination in March 1991, the Veteran denied having recurrent back pain.  In October 1995 during a period of INACDUTRA, he sustained a low back strain when doing push-ups for his physical test.  In August 1997, he reported injuring his back at work while working in a helicopter; he was diagnosed with low back strain/spasm.  At a June 2000 examination, he reported having recurrent back pain; he identified a back strain in 1996 from heavy lifting.  His spine was clinically normal.  The Veteran's post-deployment examination in May 2004 revealed back pain problems from walking and stress.  He also reported an increase in back pain over the last nine months in Afghanistan.  A report of medical assessment also dated in May 2004 shows that the Veteran's back hurt more at that time from walking on rocks every day.  An examination in August 2004 revealed a clinically normal spine; however, although the Veteran denied recurrent back pain, he did report having back pain treatment.  The Veteran reported having low back pain in April 2005.  A March 2007 examination shows that the Veteran had an abnormal spine at L4-L5.  He reported a herniated disk by history and degenerative disc disease.  The Veteran received a physical profile in May 2007 for degenerative disc disease of the lumbar spine.  

According to post-service medical records, the Veteran was diagnosed with degenerative disc disease of his lumbar spine in September 2006.  He reported having injured his back four days earlier.  Although he did report a history of intermittent back pain, he did not recall having that type of pain before.  An MRI in October 2006 showed minimal disc bulges at L2-3 and L3-4; severe disc degenerative change at L4-5 and disc bulge with small superimposed disc extrusion; and small dorsal, central disc extrusion at L5-S1.  No opinion as to the etiology of the Veteran's degenerative disc disease was provided.  VA treatment records dated in September 2007 show that the Veteran reported that he had first injured his back in October 1995.

The Veteran was afforded a VA examination in July 2008, when he reported that he first injured his back in basic training and that he continued to have low back pain intermittently since then.  He had increased pain in the last few years and had X-rays and an magnetic resonance imaging (MRI) completed, which showed degenerative disc disease, particularly in the lower lumbar area at L4-L5 and L5-S1.  He also had degenerative joint disease.  The Veteran reported having increasing back pain over the years but noted that it had been more or less a continuation of the back pain that started while on active duty, but had been a progression.  No serious injuries were reported, only minor things such as doing sit-ups or running.  The Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the lower lumbar spine.  The examiner opined that one could not state with any degree of medical certainty when the degenerative disc disease started or whether the back symptoms had been a gradual progression over the years.  According to the examiner, in the past two to three years, the Veteran had been diagnosed with degenerative disc disease.  As to when that started, one could not be certain.  The examiner concluded that it could not be stated that the Veteran's low back disability necessarily started while in the military service even though the onset of his lower back pain did occur in basic training years ago.  
Based on a review of the evidence, the Board finds that service connection for degenerative disc disease of the lumbar spine is not warranted.  The Board acknowledges that the Veteran's STRs show numerous complaints of back pain.  However, the majority of the Veteran's complaints did not occur during any period of active service or ACDUTRA.  The only injury shown to be incurred during what is considered active service is the October 1995 low back strain during a period of INACDUTRA.  As noted above, active duty includes a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  In this case, according to the Veteran's STRs, the October 1995 injury was found to be incurred in the line of duty.  

The Board acknowledges that the Veteran's post-deployment examination in May 2004 revealed back pain problems from walking and stress and a report of an increase in back pain over the last nine months in Afghanistan.  However, although the Veteran's STRs show an injury in October 1995 and complaints of back pain following his deployment, the evidence does not show that he incurred degenerative disc disease during active service or that it is the result of the documented in-service injury.  Here, the Veteran had extensive service with the Army National Guard, including different periods of active duty, ACDUTRA, and INACDUTRA.  The evidence does not indicate that the Veteran incurred degenerative disc disease as the result of the October 1995 injury or that it began during any period of active service.  The only medical opinion of record, that of the July 2008 VA examiner, shows that, although the Veteran's complaints first began in service, one could not say with medical certainty that the Veteran's degenerative disc disease had its onset in service.  That opinion, which was based on an examination of the Veteran and a review of his claims folder (including his in-service and post-service medical records) is uncontradicted.  Therefore, the Board finds that the evidence does not support a finding that the Veteran's degenerative disc disease of the lumbar spine had its onset in service or that it is the result of the October 1995 injury.

Simply stated, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion that the Veteran's degenerative disc disease of the lumbar spine is related to his military service.  

Thus, the Board finds that the onset of any post-service degenerative disc disease of the lumbar spine did not occur in service.  Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a relationship between the Veteran's degenerative disc disease of the lumbar spine and any period of active duty, including the documented October 1995 injury.  Without competent evidence of an association between his degenerative disc disease of the lumbar spine and any of his periods of active duty, service connection for degenerative disc disease of the lumbar spine is not warranted.  

Additionally, as there is no evidence that degenerative disc disease was manifest to a degree of 10 percent or more within one year from his last period of active service prior to the diagnosis, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has degenerative disc disease of his lumbar spine that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative disc disease of his lumbar spine.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection degenerative disc disease of the lumbar spine is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	B.  Obstructive Sleep Apnea

The Veteran contends that he has obstructive sleep apnea that is related to his military service.  In particular, he maintains that his problems with sleeping began in July 2003.  A review of the Veteran's STRs shows no treatment for, or complaints of, any sleeping difficulties.  There is no indication in his STRs of any diagnosis of obstructive sleep apnea or any other sleep disorder.  The Board observes that a February 2004 memorandum reveals that the Veteran was exposed to toxic fumes from burning trash and garbage and was also exposed to asbestos while stationed in Afghanistan.  However, the Veteran has not contended that exposure to toxic fumes or asbestos caused his obstructive sleep apnea.

According to post-service medical records, the Veteran first complained of problems sleeping in August 2007.  The first diagnosis of obstructive sleep apnea is dated in February 2008.  At a VA general medical examination in July 2008, the Veteran reported sleeping difficulties, although he did not identify the onset of such difficulties.  He also reported having been diagnosed with sleep apnea.  There are no medical opinions of record indicating that the Veteran's obstructive sleep apnea is related to his military service.

Based on a review of the evidence, the Board finds that service connection for obstructive sleep apnea is not warranted.  The Veteran's STRs fail to show any in-service incurrence or aggravation of an injury or disease to his respiratory or pulmonary systems.  The Board observes that the Veteran has not actually identified any specific incurrence or aggravation of an injury or disease to his respiratory or pulmonary systems.  Therefore, the Board finds that the evidence does not support a finding that an injury or disease actually occurred.  In reaching this conclusion, the Board observes that, although the Veteran reported that his sleep problems began in 2003 during service, his STRs are silent for any sleep complaints.  In this regard, the Veteran has not actually contended that he ever sought treatment in service for any sleep problems.  Therefore, the Board finds that the evidence does not support a finding that the Veteran incurred any injury or disease in service or that his obstructive sleep apnea had its onset in service.

In the absence of any findings of sleeping problems in service, the Board finds that the onset of any post-service obstructive sleep apnea did not occur in service.  In this regard, the Board observes that the first documented complaint of sleeping problems was in August 2007, only two months after a period of ACDUTRA.  However, there is no indication that the Veteran incurred a disease in injury during his period of ACDUTRA, nor has the Veteran contended any incurrence of a disease or injury during this period.  The Veteran has also not referenced continued sleep problems since service.  

Additionally, although the Board concedes exposure to toxic fumes and asbestos in service, no medical professional has contended that the Veteran's obstructive sleep apnea is related to any such exposures.  Moreover, the Veteran does not contend that his obstructive sleep apnea is related to such exposures.

As previously discussed herein, the claims file contains no competent evidence of a relationship between the Veteran's obstructive sleep apnea and any period of active duty.  No medical professional has provided any opinion that his obstructive sleep apnea is related to his military service.  Without evidence of an in-service event, injury, or disease to his respiratory or pulmonary systems or competent evidence of an association between his obstructive sleep apnea and any of his periods of active duty, service connection for this disability is not warranted.  

The Board acknowledges the Veteran's belief that he has obstructive sleep apnea that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Thus, based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for obstructive sleep apnea.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for obstructive sleep apnea is denied.  38 U.S.C.A §5107.

	C.  Tension Headaches

The Veteran contends that he has tension headaches that began in service as the result of exposure to toxic fumes and asbestos.  See July 2009 notice of disagreement.  He asserts that his headaches began service and have continued to the present.  Id.  As noted above, the Veteran's exposure to toxic fumes and asbestos during his deployment is conceded.  His STRs include a post-deployment examination in May 2004, which shows that he reported having headaches during his deployment.  An examination in August 2004 shows that he reported having constant headaches; in his accompanying report of medical history, he indicated that he had severe vascular headaches for the last three weeks.  In his November 2004 post-deployment examination, he indicated that he had headaches while deployed and that he presently had headaches.  A March 2007 examination showed a clinically normal neurologic system; however, the Veteran described experiencing severe headaches due to muscle strain.  

According to post-service medical records, the Veteran reported having headaches in August 2007.  He was afforded a VA examination in July 2008, although no medical opinion was obtained.  He reported that his headaches began in 2004.  Following an exhaustive examination, he was diagnosed with tension headaches.  

Based on a review of the evidence, the Board finds that service connection for tension headaches is warranted.  As noted above, the Veteran first reported having headaches in May 2004, during a period of active duty.  During the current appeal, he has reported having headaches that started in service and continued thereafter.  He is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Board finds the Veteran competent and credible regarding his reports that of a continuity of symptomatology, which began with headaches first experienced during active duty in 2004.  The Veteran's reported continuity of symptomatology is further supported by medical examinations in August 2004, November 2004, and March 2007, which showed complaints of headaches.  

The July 2008 examiner reviewed the Veteran's claims file and took a history of the Veteran's symptoms, which resulted in a diagnosis of tension headaches.  The examiner did not provide any opinion relating the type of headaches experienced by the Veteran in service to be the same as those he currently experienced.  However, in affording the Veteran the benefit-of-the-doubt, and in considering the lack of evidence to the contrary, it cannot be said that the Veteran's headaches experienced in service are different from the tension headaches, which he has been diagnosed with post-service.  As the VA examiner had the benefit of reviewing the claims file, which contained the STRs showing headache complaints, in addition to obtaining a history of the Veteran's symptoms since service, and ascribed a diagnosis of tension headaches, rather than vascular or muscular as self-reported by the Veteran in his STRs, the Board finds that the evidence does support a finding that the Veteran's in-service headaches are the same as the presently diagnosed tension headaches.  Thus, the Board finds that the evidence supports a finding of the onset of tension headaches in service and a continuity of symptomatology since service.  

Based on this evidentiary posture (including the Veteran's competent and credible lay statements) and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tension headaches that were incurred in service.  The evidence is in favor of the grant of service connection for tension headaches.  Service connection for tension headaches is granted.  38 U.S.C.A § 5107.  


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for tension headaches is granted.


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


